Citation Nr: 1545754	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-30 722	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Mandy Kelly, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The appellant served in the United States Army Reserve from February 2001 to February 2009, with at least one confirmed period of active duty for training (ACDUTRA) from July 2002 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Veteran's Service Center in San Diego, California.  Jurisdiction rests with the VA Regional Office in Oakland, California, from which the appeal was certified.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the appellant's left hip disability is related to her ACDUTRA service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left hip stress fracture have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision represents a full grant of the appellant's claim.  As such, no discussion of VA's duties to notify or assist is necessary.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2014).  Active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

The appellant's claim relates to an injury occurring in August 2002 during a period of ACDUTRA.  At the time of review of this claim, service connection has not been granted for a disease or injury incurred or aggravated in line of duty during this period of ACDUTRA.  Accordingly, the appellant is not a "veteran" for the purposes of this claim within the criteria of the controlling legal authority. 38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2015). 

As the appellant is not a "veteran" for the purposes of this claim, she is not entitled to any statutory or regulatory presumptions which arise therefrom. She is not entitled to the presumption of soundness, nor is she entitled to the presumption of aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38.C.F.R. §§ 3.304, 3.306 (2015).

The appellant claims that during Advanced Individual Training on ACDUTRA in August 2002, she sustained a left hip stress fracture which has continued to cause her pain and discomfort.  

With respect to a current disability, a May 2010 statement from a private physician, Dr. C. L. Whitmore, indicates that the appellant was receiving treatment for pain resulting from a left hip stress fracture.  As such, the Board finds that the appellant has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the record is very clear that the appellant sustained a left hip stress fracture during ACDUTRA.  A line of duty determination confirms that a left hip stress fracture was determined to have occurred during ACDUTRA.  The initial injury is reflected in the service treatment records, and throughout her Reserve service the appellant was often put on limited duty profiles and found unfit for deployment.  As such, the Board finds that the appellant has established an in-service injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service injury, it is well documented that the appellant has complained of and been treated for left hip pain consistently since the August 2002 injury.  When the appellant underwent VA examination in November 2009, the examiner opined that that there was no evidence to support the appellant's claim of left hip stress fracture.  However, the examiner did not clarify whether this opinion means that the appellant does not currently have a left hip stress fracture or that the appellant never had a left hip stress fracture.  Additionally, the examiner did not provide an opinion as to whether the appellant's in-service left hip stress fracture, which is well documented, caused her current hip disability.  Conversely, in the May 2010 statement, Dr. Whitmore related the appellant's current left hip pain, for which she had been under treatment with Dr. Whitmore since March 2003, to the left hip stress fracture sustained in the August 2002 fall.  

Additionally, the Board acknowledges that the appellant is competent to describe symptoms that she is able to perceive through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The appellant has very consistently and credibly asserted that her current left hip disability began with the August 2002 stress fracture.  Her reports are prevalent and consistent throughout her treatment records and lay statements dating from the initial injury to the present.  

Based on the appellant's reports of her symptoms along with the medical evidence documenting her in-service injury and the course of her disability, the Board finds the evidence is at least in relative equipoise regarding whether the appellant's current left hip disability is related to her ACDUTRA service.  Therefore, service connection for residuals of a left hip stress fracture is warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a left hip stress fracture is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


